The defendant was convicted of an assault with intent to commit rape, and from judgment of imprisonment predicated upon the verdict defendant appealed, assigning errors.
The assignments of error most strongly stressed in the argument and in the defendant's brief relate to the court's denial of the motion for judgment as of nonsuit upon the charge of "intent to commit rape." While the evidence bearing upon this phase of the case was circumstantial, it was sufficient, when viewed in the light most favorable to the State, to be submitted to the jury.
The other assignments of error are to the rulings of the court upon the admission and exclusion of evidence, and to portions of the charge. We have examined with care each of these assignments. They present no new questions of law calling for discussion. Suffice it to say that we find among them no prejudicial error.
This case presented clear-cut issues of fact, which were impartially presented, and the jury, after viewing the witnesses and hearing their testimony, answered them against the defendant.
In the trial below we find
No error. *Page 29